Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 1 of 11
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 2 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351


                                                       I. Procedural History and Factual
               2020 WL 955351
                                                       Allegations
          Only the Westlaw citation
                                                       This action arises out of the demolition
            is currently available.
                                                       of Plaintiff Edward Dietrich’s house after
            United States District
                                                       he failed to maintain his property while in
          Court, W.D. Pennsylvania.
                                                       prison. It was initiated with the filing of a
        Edward DIETRICH, Plaintiff,                    Complaint (“Compl.”) on December 21, 2018
                      v.                               (ECF No. 1) and names two defendants, the
        MOUNT OLIVER BOROUGH                           Borough and Schaaf Excavating Contractors,
           and Schaaf Excavating                       Inc. (“Schaaf”). Plaintiff was granted in forma
        Contractors, Inc., Defendants.                 pauperis status and is represented by counsel.
                                                       On September 4, 2019, the Borough filed the
                 2:18-cv-01697-RJC                     pending motion. Schaaf failed to answer or
                          |                            otherwise respond to the complaint in a timely
                 Signed 02/27/2020                     manner and on September 27, 2019, the Clerk
                                                       of Court entered default as to defendant Schaaf.
Attorneys and Law Firms                                (ECF No. 25). Plaintiff failed to respond to
                                                       the motion to dismiss, which necessitated the
Matthew S. Feinman, Law Offices of Matthew             entry of an Order to Show Cause. (ECF No.
S. Feinman, Pittsburgh, PA, for Plaintiff.             26). On December 9, 2019, Plaintiff filed
                                                       a Response to the Order to Show Cause.
Lisa M. Siefert, Goehring, Rutter & Boehm,
                                                       (ECF No. 27). The court rejected Plaintiff’s
Pittsburgh, PA, for Defendants.
                                                       argument that he should be excused from
                                                       responding to the merits of the motion. Leave
                                                       to file a supplemental response was granted and
                     OPINION                           Plaintiff filed a second response on December
                                                       17, 2019. (ECF No. 29). The matter is now ripe
Robert J. Colville, United States District Judge.
                                                       for consideration.
 *1 Presently pending before the court is a
Motion to Dismiss (ECF No. 22) filed by                The allegations in the Complaint are as follows.
Defendant Mount Oliver Borough (hereinafter            Plaintiff purchased his property in the Borough
“the Borough” or “Defendant”) in which the             in 1994 and resided there for over a decade
Borough argues that the Complaint fails to             prior to his conviction in 2005. (Compl. ¶ 8, 9).
state a claim pursuant to Federal Rule of Civil        He was incarcerated from 2005 until June of
Procedure 12(b)(6). For the reasons that follow        2017. (Compl. ¶ 9). The demolition, as carried
the motion will be granted in part and denied          out by Schaaf, occurred in March of 2017, prior
in part.                                               to Plaintiff’s release from prison. (Compl. ¶
                                                       22).




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     1
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 3 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

As part of Mr. Dietrich’s conviction, he was           not learn about the demolition until after his
registered as a sex offender, limiting his             release from prison. (Compl. ¶ 23). Plaintiff
possible residences to the property he already         alleges that because he can no longer live
owned, or a property within an area permissible        on the property, he has been denied Social
by law. (Compl. ¶10). While Mr. Dietrich was           Security benefits (“SSI”). (Compl. ¶ 25). The
incarcerated, he fell behind on his property           property is worth over $2,000 and he currently
taxes and was notified of that fact by the             resides elsewhere, making it an investment
Borough via correspondence. (Compl. ¶ 11).             property. (Compl. 26). Plaintiff has received no
Mr. Dietrich was in regular communication              compensation from the Borough for the loss
with the Borough via letters sent to him at the        of his property, and such compensation was
prison from the time he was notified of his tax        never offered at any point prior to demolition.
debt up until his release. (Compl. ¶ 12). While        (Compl. ¶28).
in communication with the Borough, he was
assured that he could pay off his debts after he       The Complaint contains seven counts. Counts
was released. (Compl. ¶ 13). None of the letters       I and II of the Complaint allege deprivation
sent to Mr. Dietrich at the prison made any            of constitutional rights under color of law
mention of plans to either (a) execute a tax lien      pursuant to 42 U.S.C. § 1983. Specifically,
on his property, (b) foreclose on his property,        Plaintiff alleges deprivation of property without
or (c) exercise eminent domain to condemn his          due process under the Fifth (Count I) and
property and claim it for public use. (Compl.          Fourteenth (Count II) Amendments to the
¶ 14). Plaintiff further alleges the Borough and       United States Constitution. Plaintiff further
Schaaf claimed that there was a hole in Mr.            alleges deprivation of rights under Article I
Dietrich’s roof, mold, cracks in the foundation,       (Count III) and Article X (Count IV) of the
and that a rear addition had collapsed; Plaintiff      Pennsylvania Constitution. In Count V Plaintiff
alleges that such observations could only have         alleges an eminent domain claim pursuant to 26
been made after trespassing onto his property.         Pa. C.S.A. §§ 302 and 305. In Count VI plaintiff
(Compl. ¶ 15, 16).                                     alleges trespass, in violation of 26 Pa. C.S.A.
                                                       § 309 (b) and 18 Pa. C.S.A. § 3505. In Count
 *2 No public notice was made regarding any            VII plaintiff alleges loss of wages and income
condemnation or eminent domain proceedings             as a result of not being able to receive his SSI
for the Plaintiff’s property. (Compl. ¶ 18).           benefits.
Plaintiff alleges that he had no opportunity to
respond to the Borough’s intent to have his            We have jurisdiction pursuant to 28 U.S.C. §
property demolished. (Compl. ¶ 19). He further         1331.
alleges the Borough has since claimed that the
demolition was an exercise of their “police
power,” due to the “deplorable” condition of           II. Standard of Review
the property and that many other properties in         A motion to dismiss filed pursuant to Federal
the area are rundown, but no others have been          Rule of Civil Procedure 12(b)(6) tests the
demolished. (Compl. ¶ 20, 21). Plaintiff did           legal sufficiency of the complaint.      Kost v.


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     2
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 4 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
In deciding a motion to dismiss, the court is           The United States Court of Appeals for the
not opining on whether the plaintiff will likely        Third Circuit instructs that “a court reviewing
prevail on the merits; rather, when considering         the sufficiency of a complaint must take three
a motion to dismiss, the court accepts as true all      steps.” Connelly v. Lane Constr, Corp., 809
well-pled factual allegations in the complaint          F.3d 780 (3d Cir. 2016). The court explained:
and views them in a light most favorable to the
plaintiff. U.S. Express Lines Ltd. v. Higgins,            First, it must “tak[e] note of the elements
281 F.3d 383, 388 (3d Cir. 2002). While                   [the] plaintiff must plead to state a claim.”
a complaint does not need detailed factual                  Iqbal, 556 U.S. at 675, 129 S.Ct. 1937.
allegations to survive a Rule 12(b)(6) motion             Second, it should identify allegations that,
to dismiss, a complaint must provide more                 “because they are no more than conclusions,
than labels and conclusions. Bell Atlantic                are not entitled to the assumption of truth.”
Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct.               Id. at 679, 129 S.Ct. 1937. See also
1955, 167 L.Ed.2d 929 (2007). A “formulaic                   Burtch v. Milberg Factors, Inc., 662 F.3d
recitation of the elements of a cause of action           212, 224 (3d Cir. 2011) (“Mere restatements
will not do.” Id. (citing Papasan v. Allain,              of the elements of a claim are not entitled
478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d             to the assumption of truth.” (citation and
209 (1986)). “Factual allegations must be                 editorial marks omitted)). Finally, “[w]hen
enough to raise a right to relief above the               there are well-pleaded factual allegations,
speculative level” and “sufficient to state a             [the] court should assume their veracity and
claim for relief that is plausible on its face.”          then determine whether they plausibly give
  Id. “A claim has facial plausibility when               rise to an entitlement to relief.”   Iqbal, 556
the plaintiff pleads factual content that allows          U.S. at 679, 129 S.Ct. 1937.
the court to draw the reasonable inference
that the defendant is liable for the misconduct          *3     809 F.3d at 876-77. “Determining
alleged.” Ashcroft v. Iqbal, 556 U.S. 662,              whether a complaint states a plausible claim
678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)             for relief will ... be a context-specific task
(citing Twombly, 550 U.S. at 556, 127 S.Ct.             that requires the reviewing court to draw on
1955). The plausibility standard is not akin            its judicial experience and common sense.”
to a “probability requirement,” but it asks for            Iqbal, 556 U.S. at 679, 129 S.Ct. 1937
more than a sheer possibility that a defendant          (internal citations omitted).
has acted unlawfully.... Where a complaint
pleads facts that are “merely consistent with”          Rule 15(a)(2) of the Federal Rules of Civil
a defendant’s liability, it “stops short of             Procedure requires that leave to amend
the line between possibility and plausibility           a complaint or other pleading be “freely
of ‘entitlement to relief.’ ”            Id. (quoting   give[n] ... when justice so requires,” Fed.
                                                        R. Civ. P. 15(a)(2). “[I]f a complaint is
   Twombly, 550 U.S. at 556, 127 S.Ct. 1955)
                                                        vulnerable to 12(b)(6) dismissal, a district court
(internal citations omitted).

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       3
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 5 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

must permit a curative amendment, unless an             exact contours of the underlying right said to
amendment would be inequitable or futile.”              have been violated.” County of Sacramento
  Phillips v. Cty. of Allegheny, 515 F.3d 224,          v. Lewis, 523 U.S. 833, 841, n. 5, 118 S.Ct.
236 (3d Cir. 2008).                                     1708, 140 L.Ed.2d 1043 (1998). The federal
                                                        rights invoked by the Plaintiff are based on § 1
                                                        of the Fourteenth Amendment, which provides:
III. Discussion
Plaintiff has brought his federal claim pursuant
to     42 U.S.C. § 1983 which provides:                            ... No State shall make or
                                                                   enforce any law which shall
                                                                   abridge the privileges or
            Every person who, under                                immunities of citizens of
            color of any statute,                                  the United States; nor shall
            ordinance,         regulation,                         any State deprive any person
            custom, or usage, of                                   of life, liberty, or property,
            any State or Territory or                              without due process of law;
            the District of Columbia,                              nor deny to any person
            subjects, or causes to be                              within its jurisdiction the
            subjected, any citizen of                              equal protection of the laws.
            the United States or other
            person within the jurisdiction
            thereof to the deprivation                  U.S. CONST., AMEND. XIV, § 1. The
            of any rights, privileges, or               Due Process Clause incorporates the Fifth
            immunities secured by the                   Amendment's Takings Clause, making it
            Constitution and laws, shall                binding on the States.     Palazzolo v. Rhode
            be liable to the party injured              Island, 533 U.S. 606, 611, 121 S.Ct. 2448,
            in an action at law, suit                   150 L.Ed.2d 592 (2001). Therefore, the
            in equity, or other proper                  Takings Clause claim brought by the Plaintiff,
            proceeding for redress.                     like the claims based squarely on the Due
                                                        Process clause, are grounded in the Fourteenth
                                                        Amendment.
     42 U.S.C. § 1983. As the Supreme Court
concluded in     Monell v. Dept. of Social
                                                          A. Monell Liability
Services, 436 U.S. 658, 690, 98 S.Ct. 2018, 56
L.Ed.2d 611 (1978), municipalities are among            Defendant argues there can be no Monell
                                                        liability without a custom or policy which
those “persons” subject to suit via         § 1983.
                                                        caused the alleged injury, and thus, plaintiff
                                                        has failed to state a claim upon which relief
The first step for a Court to take in evaluating a
                                                        can be granted. A municipality is liable
claim brought under        § 1983 is to “identify the
                                                        under     § 1983 only “when execution of a


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     4
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 6 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

government's policy or custom, whether made
by its lawmakers or by those whose edicts or
acts may fairly be said to represent official                      10. Plaintiff fails to plead
policy, inflicts the injury.” Monell, 436 U.S.                     facts to permit a finding of
at 694, 98 S.Ct. 2018. A policy may be                             liability against the Borough
said to exist where “a deliberate choice to                        for his    § 1983 [sic]
follow a course of action is made from among                       pursuant to the standard
various alternatives by the official or officials                  set forth in      Monell v.
responsible for establishing final policy with                     Dep't of Social Services,
respect to the subject matter in question.”                        436 U.S. 658, 694, 98
   Pembaur v. City of Cincinnati, 475 U.S. 469,                    S.Ct. 2018, 56 L.Ed.2d
483, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).                        611     (1987);    Plaintiff’s
Similarly, a custom or practice is present                         Complaint contains no
when “a given course of conduct, although                          allegations concerning a
not specifically endorsed or authorized by law,                    specific Borough policy or
is so well-settled and permanent as virtually                      custom, whose execution
to constitute law.”    Bielevicz v. Dubinon,                       caused his alleged injuries.
915 F.2d 845, 850 (3d Cir. 1990). A plaintiff
must establish a “direct causal link between
a municipal policy or custom and the alleged           ECF No. 22 at ¶ 10. In his second Response to
                                                       the Motion to Dismiss (ECF No. 29), plaintiff
constitutional deprivation.” City of Canton v.
Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103         admits 1 as much:
L.Ed.2d 412 (1989).

 *4 As stated supra, when considering a                            10. Denied. The Borough
motion to dismiss, the court accepts as true all                   did not follow any policy or
well-pled factual allegations in the complaint                     custom. Instead, it decided
and views them in a light most favorable to                        to demolish a house without
the plaintiff. Here the plaintiff alleges that the                 notice to the owner. These
Borough violated his constitutional rights “by                     actions cannot be allowed to
moving forward without providing notice and                        occur simply because there
demolishing said property as an assertion of                       may not be a corresponding
its ‘police powers’.” (Complaint ¶ 2). Nowhere                     policy outlawing it.
in the complaint is it alleged that the Borough
was acting pursuant to a policy, or a custom or
practice. In its motion the Borough states:            Case law construing Monell makes it clear
                                                       that a single act by an agency head can
                                                       define agency policy or custom and establish
                                                       institutional civil rights liability. “[I]t is plain
                                                       that municipal liability may be imposed for

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       5
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 7 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

a single decision by municipal policymakers            160, 101 S.Ct. 446, 66 L.Ed.2d 358 (1980).”
under appropriate circumstances.” Pembaur,               Tahoe-Sierra Pres. Council, Inc. v. Tahoe
475 U.S. at 480, 106 S.Ct. 1292. In this               Reg'l Planning Agency, 535 U.S. 302, 307, n.1,
setting institutional liability attaches whenever      122 S. Ct. 1465, 1470, 152 L.Ed. 2d 517 (2002).
the decisionmaker possesses final authority
to establish policy with respect to the                The defendant has moved to dismiss this
action ordered.       Id. at 481, 106 S.Ct.            claim, arguing Plaintiff is required as a matter
1292. “Accordingly, proof that a[n agency's]           of law to exhaust his state court remedies
authorized decisionmaker has intentionally             seeking just compensation prior to bringing a
deprived a plaintiff of a federally protected          Takings Clause claim in federal court. 2 This
right necessarily establishes that the [agency]        is no longer good law. The cases cited by
acted culpably. Similarly, the conclusion that         Defendant in support of this argument rely
the action taken or directed by the ... authorized     on Williamson County Regional Planning
decisionmaker itself violates federal law will         Commission v. Hamilton Bank, 473 U.S. 172,
also determine that the [agency] action was the        194-96, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985),
moving force behind the injury of which the            and Defendant is correct that for many years,
plaintiff complains.” Board of Cty. Comm'rs            federal courts frequently rejected procedural
of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 405,       due process claims made by plaintiffs alleging
117 S.Ct. 1382, 137 L.Ed.2d 626 (1997).                violations of the Takings Clause who have
                                                       not fully availed themselves of their existing
Here, the Complaint fails to allege with               potential remedies under state law. See, e.g.,
specificity facts to support an allegation that        Giuliani v. Springfield Twp., 238 F. Supp.
a municipal policymaker or decisionmaker               3d 670, 692 (E.D. Pa. 2017), aff'd, 726 F.
exposed the Borough to institutional civil rights      App'x 118 (3d Cir. 2018); Sixth Angel Shepherd
liability. Accordingly, the motion to dismiss          Rescue Inc. v. West, 790 F. Supp. 2d 339, 358
will be granted in this regard and leave to            (E.D. Pa. 2011), aff'd, 477 F. App'x 903 (3d Cir.
amend will be granted.                                 2012). Therefore, when the “Plaintiffs did not
                                                       avail themselves of the procedural protections
                                                       available under Pennsylvania law, they cannot
   B. Counts I: Fifth Amendment                        sustain a federal procedural due process claim.”
Count I alleges a claim of violations of the           McLaughlin v. Forty Fort Borough, 64 F. Supp.
Takings Clause of the Fifth Amendment, which           3d 631, 647 (M.D. Pa. 2014).
provides: “... nor shall private property be taken
for public use without just compensation.” It           *5 The United States Supreme Court has
applies to the states as well as the federal           recently held that the plaintiff property owner
government.   Chicago, B. & Q.R. Co. v.                had an actionable Fifth Amendment claim
Chicago, 166 U.S. 226, 239, 241, 17 S.Ct.              under the Takings Clause when the government
581, 41 L.Ed. 979 (1897); Webb's Fabulous              took his property without paying for it, and
Pharmacies, Inc. v. Beckwith, 449 U.S. 155,            could bring the claims in federal court under



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     6
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 8 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

   § 1983 at that time. Knick v. Township               “[a] municipality may, in the exercise of its
of Scott, ––– U.S. ––––, 139 S.Ct. 2162,                police power, without compensation destroy a
204 L.Ed.2d 558 (2019). The Court held that             building or structure that is a menace to the
the property owner need not first seek just             public safety or welfare, or require the owner
compensation under state law in state court             to demolish the dangerous piece of property.”
and wait until the state court has denied his           In re 106 N. Walnut, LLC, 447 F. App'x 305,
claim for just compensation to seek relief in           309 (3d Cir. 2011). Second, “[a] property owner
                                                        is only entitled to recover, however, if the
federal court under § 1983. The Supreme
                                                        government action ‘deprived [him] of all or
Court held the state-litigation requirement to
                                                        substantially all of the beneficial use’ of the
seeking relief in federal court with respect to
                                                        property.” Id. at 308.
a § 1983 claim under the Takings Clause
imposes an “unjustifiable burden on takings             Here, Plaintiff’s complaint alleges Defendant
plaintiffs [and] conflicts with the rest of our         claimed to be exercising its “police power,”
takings jurisprudence, and must be overruled.”          putting the term in quotation marks. Even
   Knick, 139 S.Ct. at 2167. While this does            though the Complaint alleges he was later
not require that the government furnish such            told the condition of the destroyed house
just compensation as required by the Fifth              was a public safety concern, and Plaintiff
Amendment in advance of a taking, it does               acknowledges that Defendant stated it was
allow a property owner who has suffered such            exercising its police power, Plaintiff does not
a taking without just compensation to “bring            admit to these facts. Defendant’s defense may
his claim in federal court under            § 1983 at   be revisited upon the completion of discovery.
that time.” Id. at 2168. This means that “a             At this juncture, however, without any record
property owner has a claim for a violation of the       evidence, the motion to dismiss is denied to the
Takings Clause as soon as a government takes            extent it relies on the defendant’s exercise of its
his property for public use without paying for          lawful police powers.

it.”   Id. at 2170.
                                                           C. Count II: Fourteenth Amendment
In light of this recent decision, the motion to         Count II alleges a claim for violations of the
dismiss the claim under the Takings Clause at           Fourteenth Amendment. Plaintiff appears to
Count I is denied to the extent it relies on the        state a due process claim for procedural due
state-litigation requirement.                           process violations, rather than substantive due
                                                        process; he alleges he had no opportunity to
Defendant further argues the Takings Clause             raise objections to the planned demolition.
claim should be dismissed because the
                                                        Complaint ¶ 47. To state a § 1983 procedural
demolition of Plaintiff’s property was a valid
                                                        due process claim, “a plaintiff must allege that
exercise of its police power and therefore not
                                                        (1) he was deprived of an individual interest
compensable. At this state of the litigation,
                                                        that is encompassed within the Fourteenth
however, we must accept the allegations in
                                                        Amendment’s protection of life, liberty, or
the complaint as true. We recognize that


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       7
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 9 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

property, and (2) the procedures available to          F.Supp.2d 391, 405 (E.D. Pa. 2002); Lees v.
him did not provide due process of law.” Hill          West Greene School Dist., 632 F.Supp. 1327,
v. Borough of Kutztown, 455 F.3d 225, 233–             1335 (W.D. Pa. 1986). Moreover, our Court of
34 (3d Cir. 2006) (internal quotation marks            Appeals has held that plaintiffs cannot remedy
omitted). Plaintiff must therefore allege “that        state constitutional harms using        § 1983.
state actors deprived him of property to which
                                                         Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180,
he had a legitimate claim of entitlement without
                                                       186 (3d Cir. 2009).
the process he deserved.” Gale v. Storti, 608
F. Supp. 2d 629, 634 (E.D. Pa. 2009) (citing           For this reason, the motion to dismiss is granted
  Abbott v. Latshaw, 164 F.3d 141, 146 (3d Cir.        as to Counts III and IV and Counts III and
1998)).                                                IV will be dismissed with prejudice, as any
                                                       amendment thereto would be futile.
The Defendant’s arguments in support of
dismissal of this claim overlaps with its
argument with respect to the now-overruled                E. Count V: Eminent Domain
state litigation requirement and question of           Defendant moves to dismiss Count V, which
whether Defendant was in fact exercising its           alleges it failed to file a declaration of taking
police powers. At this juncture in the litigation,     and failed to notify Plaintiff condemnee,
we will deny the motion to dismiss as to               in violation of the inverse condemnation
Count II and permit further pursuit of the claim       procedures in its Eminent Domain Code
through discovery.                                     discussed supra. See 26 Pa. C.S.A. § 101
                                                       et seq. The Pennsylvania Eminent Domain
                                                       Code expressly states that it provides “a
   D. Count III and IV: Articles I and X of            complete and exclusive procedure and law
   the Pennsylvania Constitution                       to govern all condemnations of property
 *6 Defendant moves to dismiss Counts III and          for public purposes and the assessment of
IV on the grounds that private causes of action        damages.” 26 Pa. C.S.A. § 102(a). The
for damages due to alleged violations of the           provisions of Pennsylvania's Eminent Domain
Pennsylvania Constitution do not exist. This           Code provide that a condemnee is entitled to
argument is well-founded. Federal courts in            just compensation when his property has been
this Circuit have considered the issue and have        taken, injured, or destroyed. See 26 Pa. C.S.A.
consistently held that no such private cause           § 701. The Code also provides a procedure by
of action exists. Weber v. PNC Investments             which a property owner may pursue relief for
LLC, 2020 WL 563330 *14, C.A. 19-704 (W.D.             the taking of his property. See Pa. C.S.A. §
Pa. February 5, 2020); Karash v. Machachek,            502. Through this procedure, a landowner may
2016 WL 9777148, C.A. 1:15-cv-0028 (W.D.               request the appointment of viewers to declare
                                                       that a taking has occurred and to ascertain just
Pa. March 31, 2016) (citing Ryan v. General
                                                       compensation. See 26 Pa. C.S.A. § 502(c).
Machine Products, 277 F.Supp.2d 585, 595
(E.D. Pa. 2003));        Douris v. Schweiker, 229


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     8
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 10 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351

Here, Plaintiff does not allege he pursued his
takings claim using the procedure provided                G. Count VII: Wage Loss Claim
under Pennsylvania law. Nor does he allege              *7 Defendant’s motion further seeks dismissal
that he was denied just compensation through           of Count VII, entitled “Wage Loss Claim”
that procedure. Plaintiff admits he still holds        because this fails to state a claim upon which
title to the lot. (Compl. ¶ 26, 90). Defendant         relief can be granted, there existing no such
denies that its conduct constituted an exercise        claim under the law. (ECF No. 22 at ¶22). In his
of its eminent domain powers to affect a taking        response, Plaintiff’s counsel has admitted this.
of Plaintiff’s property. No record has been            (ECF No. 29 at ¶22). Therefore, Count VII of
developed and supplemental briefing on this            the Complaint will be dismissed with prejudice.
issue may be necessary before the claim is
dismissed. At this juncture in the litigation, and
                                                          H. Count VIII: Punitive Damages
viewing the factual allegations in the complaint
                                                       Defendant has moved to dismiss Count
in a light most favorable to Plaintiff, and in the
                                                       VIII, which alleges a claim for punitive
absence of any evidence of record to illuminate
                                                       damages, on the grounds that punitive damages
the procedural and substantive conduct through
                                                       are not available against municipal entities
which the Plaintiff’s house was razed, we will
                                                       unless expressly authorized by statute. Plaintiff
deny the motion to dismiss.
                                                       objects to dismissal of such a request for relief
                                                       because he has sought punitive damages from
   F. Count VI: Trespass PSTCA Immunity                non-movant defendant, Schaaf Excavating
Defendant further argues for dismissal of Count        Contractors, Inc., against whom default has
VI, which alleges trespass, on the grounds             been entered. Plaintiff has not opposed the
it is exempt from criminal prosecution, as             motion to dismiss as to Defendant Borough of
well as generally immune from intentional              Mt. Oliver, movant. Given this response, and
tort claims under the Political Subdivision            also given the fact that it is well-established
                                                       that “a municipality is immune from punitive
Tort Claims Act,          42 Pa. C.S.A. § 8541,
        3                                              damages under 42 U.S.C. § 1983,” City of
et seq. In response Plaintiff provides scant
                                                       Newport v. Fact Concerts, Inc., 453 U.S. 247,
argument to the contrary, and states that
                                                       271, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981),
“Plaintiff is not seeking criminal prosecution 4       the motion to dismiss is granted with prejudice
of the Defendant Mt. Oliver for its trespass           as to Count VIII as to defendant Mount Oliver
and unlawful entry. He is merely seeking to            Borough.
prove that the Defendants acted unlawfully
in furtherance of their takings described
above.” (ECF No. 29 at ¶ 21). We therefore             IV. Conclusion
construe the Plaintiff’s response as a voluntary       For the reasons stated herein, the motion to
withdrawal of a separate cause of action for           dismiss is granted in part and denied in part.
trespass, and will grant the motion to dismiss         Leave to amend will be granted and plaintiff
with prejudice.                                        may file an amended complaint if he wishes



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     9
            Case 1:19-cv-02193-CCC Document 43-1 Filed 09/02/20 Page 11 of 11
Dietrich v. Mount Oliver Borough, Slip Copy (2020)
2020 WL 955351


to attempt to cure the pleading deficiencies
identified herein.
                                                            All Citations
An appropriate order follows.                               Slip Copy, 2020 WL 955351



                                                     Footnotes

1     Plaintiff’s Response to the Motion to Dismiss [29] appears in the form of paragraph
      by paragraph admissions/ denials. This is in direct contravention of the Standing
      Order entered on December 26, 2018 (ECF No. 4) at ¶2: “A brief shall also be filed
      with the response to each substantive motion.”
2     Whether the conduct of Defendant constitutes a “taking of private property for public
      use” has not been argued and we express no opinion in that regard at this juncture.
3     The statutory waiver of sovereign immunity contained in 42 Pa. Cons. Stat. §
      8522(b) extends only to cases involving the following nine categories: (1) vehicle
      liability; (2) medical-professional liability; (3) the care, custody, or control of personal
      property; (4) Commonwealth real estate, highways, and sidewalks; (5) potholes and
      other dangerous conditions; (6) the care, custody, or control of animals; (7) liquor
      store sales; (8) National Guard activities; and (9) toxoids and vaccines. 42 Pa.
      Cons. Stat. § 8522(b)(1)-(9).
4     This despite the fact that Plaintiff cites to the state criminal code in the Complaint
      at ¶¶ 79, 80, 85, and 87.

End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      10
